November 26, 2014 Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 Attn: Amanda Ravitz, Esq. Re: Medovex Corp. Amendment No. 2 to Registration Statement on Form S-1 Filed September 8, 2014 File No. 333-198621 Dear Ms. Ravitz: As the Chief Executive Officer of Medovex Corp. (the “Company”), I hereby acknowledge on behalf of the Company that: · Staff comments or changes to disclosure in response to Staff comments in the filings reviewed by the Staff do not foreclose the Commission from taking any action with respect to the filing; · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions regarding the foregoing, please do not hesitate to contact Arthur Marcus, Esq., counsel for the Company at (212) 930-9700. Yours truly, /s/ Jarrett Gorlin, CEO cc: Harvey Kesner, Esq., Arthur Marcus, Esq.
